 1

 2

 3                                                                         JS-6
 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   DONNIE L. CANTRELL,                         Case No. 2:20-07026 GW (ADS)

12                              Plaintiff,

13                              v.               JUDGMENT

14   M. VASQUEZ,

15                              Defendant.

16

17         Pursuant to the Court’s Order Dismissing Action for Failure to Prosecute and

18   Comply with Court Orders IT IS HEREBY ADJUDGED that the above-captioned case is

19   dismissed pursuant to Federal Rule of Civil Procedure 41(b).

20

21   DATED: May 12, 2021                     ___________________________
                                             THE HONORABLE GEORGE H. WU
22                                           United States District Judge

23

24
